Title: From Thomas Jefferson to Catherine Church, 22 January 1800
From: Jefferson, Thomas
To: Church, Catherine



Philadelphia Jan. 22. 1800.

I wrote to your Mama, yesterday, my dear Catharine, intending to have written by the same post to yourself. an interruption however put it out of my power. it was the more necessary to have done it, as I had inadvertently made an acknolegement in my letter to her, instead of yourself, of yours of the 16th. I recieve with sincere pleasure this evidence of your recollection, and assure you I reflect with great delight on the scenes which your letter recalls. you are often the subject of our conversation, not indeed at our fireside, for that is the season of our dispersion, but in our Summer walks, when the family re-assembles at Monticello. you are tenderly remembered by both mrs Randolph & mrs Eppes: and I have this day notified Maria that I have promised you a letter from her. she was not much addicted to letter-writing before; & I fear her new character of mother may furnish new excuses for her remissness. should this however be the occasion of my becoming the channel of your mutual love, it may lessen the zeal with which I press her pen upon her. but in whatever way I hear from you, be assured it will always be with that sincere pleasure which is inspired by the sentiments of esteem & attachment with which I am, my dear Catharine,
Your affectionate friend & humble servt

Th: Jefferson

